 In the Matter Of FIDELITY MACHINE COMPANY andLoaAL 155, UNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,,C. I. O.Case No, 4-R-1418.-Decided July 13,1944Souser, Schumacker & Taylor,byMr. Robert H. Kleeb,of Philadel-phia, Pa., for the Company.Mr. Saul C. Waldbaum,of Philadelphia, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 155, United Electrical, Radio &MachineWorkers" 'ofAmerica, C.I.O., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Fidelity Machine Company, Philadel-phia, Pennsylvania, herein called the Company, the National Labor'Relations Board provided for an appropriate hearing upon due noticebefore Eugene M. Purver, Trial Examiner. Said hearing was heldat Philadelphia, Pennsylvania, on June 6 and 7, 1944.The Company 'and the' Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on, the' issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFidelityMachine Company is, a Delaware corporation operatinga plant at Philadelphia, Pennsylvania, where'it is engaged in the,manufacture of precision machines and instruments.During 1943'the Company purchased raw materials valued in excess of $500,000,57 N. L.R. B., No. 44.242 FIDELITY MACHINE COMPANY243about 60 percent 'of- which was shipped to it-from points outside theState of Pennsylvania.During the same period the Company soldfinished products valued in excess of $500,000, less than 10 percent of-,which was shipped to points outside the State of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDLocal 155, United Electrical, Radio & Machine Workers of America,-isa labor organization affiliated with ' the Congress of IndustrialOrganizations, admitting to membership employees of the Company.-III.THE QUESTION' CONCERNING REPRESENTATIONit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.A statement 'of a Field Examiner of the Board, introduced ,into'evidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the' unit hereinafter found to be,appropriate.'We find that a question affecting commerce has arisen concerning'the representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges'that all production and maintenance employees ofthe Company, including watchmen, the shipping and receiving clerk,,and assistant storekeepers, but excluding supervisory employees, officeemployees, development department employees (consisting of seniorinventor, chief mechanical designer, engineer, designer, junior drafts-man, detailer, blueprinter, experimental mechanics and testing me-chanics), and truck drivers, constitute an appropriate unit.The onlycontroversy with respect to the unit concerns raw_ materials store-keeper, finished products storekeeper, and working foremen.' TheUnion urges that all such employees be included `iii the unit while-the Company contends that they should be excluded.,-The Company has 6 employees classified as working foremen.of them has from -3 to 30. employees under him, and each of theremainder has from 3 to 5. They spend about 85 percent of theirtime performing production work, are paid on an hourly basis, andreceive about 15 percent more pay' than the persons working- under1The Field Examiner reported that the,UnlQn presented 138 authorization cards.Thereare 150 persons in the appropriate unit.LII '244DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDthem.'They recommend the discipline of their subordinates, and alseconsulted by the Company with respect to the grading of otheremployees,.We find that the working foremen- are supervisory e'm-ployees, and as such, we shall exclude them from the unit.,The Company has one employee classified as a finished productsstorekeeper.He is responsible for the maintenance of all recordsrelating to materials coming in or going out of his department.Heis,paid' on an hourly rate and has one assistant.Although he hasauthority over his assistant, it appears that the relationship betweenthem is that of journeyman to helper rather than that of supervisorto non-supervisor.Accordingly, we shall include the finished prod-ucts storekeeper in the unit.The Company has one-raw' materials storekeeper.The facts withrespect to this employee are similar to those set out above for thefinished products storekeeper, the only ,difference being that theformer deals with raw materials while the latter with, finished prod=ucts.For the reasons stated above we find that the raw, materialsstorekeeper should be included in the unit.We find that all production and maintenance employees of theCompany, including watchmen, the shipping and receiving clerk,assistant storekeepers, finished products storekeeper, and raw mate-rials storekeeper, but excluding office employee's, development department employees (consisting of senior inventor, chief mechanical de-signer, engineer, designer, junior draftsman, cletailer, blueprinter, andexperimental mechanics and testing mechanics) and truck drivers,,'foremen,working 'foremen, and any other 'supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of- col-lective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas- arisen be resolved by means of an election by secret ballot amongthe employees in, the appropriate .unit who were employed during' thepay-roll period immediately preceding the date of the, Direction ofElection herein, subject to the limitations and additions set forth, inthe, Direction.I.I ''fDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules, and Regulations-Series 3, it is hereby ' FIDELITY MACHINE COMPANY245DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fidelity MachineCompany, Philadelphia, Pennsylvania; an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III,'Sections 10 and 11, of said Rules and Regulations,among 'the employees in the unit appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacation'or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine- whether or not they desire to be represented by Local155, United Electrical, Radio & Machine Workers of America, C. I. 0.,for the purposes of collective bargaining.